UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-170096 SOLO INTERNATIONAL, INC. (Name of small business issuer in its charter) Nevada 68-0680819 (State of incorporation) (I.R.S. Employer Identification No.) 871 Coronado Center Drive Suite 200 Henderson, NV 89052 (Address of principal executive offices) (702) 330-3285 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo (Not required) o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filer o Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 8, 2012, there were 288,200,000shares of the registrant’s $0.001 par value common stock issued and outstanding. 1 SOLO INTERNATIONAL, INC. * TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II.OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Solo International, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," “SLIO,” “SOLO,” the "Company," refers to Solo International, Inc. 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOLO INTERNATIONAL, INC. (An Exploration Stage Company) Consolidated Financial Statements (Expressed in US dollars) June 30, 2012 Financial Statement Index Consolidated Balance Sheets (unaudited) 4 Consolidated Statements of Operations (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Notes to the Consolidated Financial Statements unaudited) 7 to 14 3 SOLO INTERNATIONAL, INC, (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS June 30, (unaudited) September 30, (audited) ASSETS Current Cash $ $
